Name: 2008/69/EC: Commission Decision of 21 December 2007 on a Community financial contribution towards expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy for 2007 (second instalment) (notified under document number C(2007) 6595)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic geography;  EU finance
 Date Published: 2008-01-23

 23.1.2008 EN Official Journal of the European Union L 18/21 COMMISSION DECISION of 21 December 2007 on a Community financial contribution towards expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy for 2007 (second instalment) (notified under document number C(2007) 6595) (2008/69/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programme for 2007 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (3) Applications for Community funding must comply with Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common Fisheries Policy (2). (4) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) The amount of the financial contribution to be granted to each Member State for expenditure related to the purchase and modernisation of vessels should be calculated on the basis of the ratio between the inspection and control activity carried out by such vessels and their total yearly activity, as declared by the Member States. (6) Pursuant to Article 8 of Regulation (EC) No 391/2007, the projects listed in the fisheries control programme are to be implemented in accordance with the schedule laid down in that programme. (7) Claims for reimbursement of expenditure relating to those projects are to be submitted to the Commission in accordance with Article 11 of Regulation (EC) No 391/2007. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2007 towards expenditure incurred by Member States for 2007 in implementing the monitoring and control systems applicable to the common fisheries policy, as referred to in Article 8(a) of Council Regulation (EC) No 861/2006. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 New technologies and IT networks Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex I. Article 3 Fisheries patrol vessels Expenditure related to the purchase and modernisation of vessels used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify, within the limits laid down in Annex II, for a financial contribution not exceeding 50 % of the eligible expenditure incurred by Member States. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. ANNEX I New technologies and IT networks (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Bulgaria 0 0 Cyprus 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 745 399 372 700 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 745 399 372 700 ANNEX II Patrol vessels (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 0 0 Bulgaria 0 0 Cyprus 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 19 600 000 9 800 000 Spain 2 762 931 1 381 466 France 0 0 Ireland 0 0 Italy 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 120 750 60 375 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 116 700 000 14 587 500 United Kingdom 0 0 Total 139 183 681 25 829 341